PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.                          No. 12-4402
TRINO MEDINA-CAMPO,
             Defendant-Appellant.
                                      
       Appeal from the United States District Court
        for the District of Maryland, at Baltimore.
            Ellen L. Hollander, District Judge.
                  (1:11-cr-00465-ELH-1)

                 Argued: March 19, 2013

                  Decided: April 18, 2013

     Before MOTZ, KING, and AGEE, Circuit Judges.



Affirmed by published opinion. Judge King wrote the opin-
ion, in which Judge Motz and Judge Agee joined.


                        COUNSEL

ARGUED: Paresh S. Patel, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Greenbelt, Maryland, for Appellant.
Roger Kristian Picker, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee. ON
BRIEF: James Wyda, Federal Public Defender, Baltimore,
2               UNITED STATES v. MEDINA-CAMPO
Maryland, for Appellant. Rod J. Rosenstein, United States
Attorney, Baltimore, Maryland, for Appellee.


                          OPINION

KING, Circuit Judge:

   Having been deported to Mexico in 2005 following his
conviction of an aggravated felony, Trino Medina-Campo
returned to the United States and remained undetected for
several years, until he was arrested in Anne Arundel County,
Maryland, on April 1, 2011, for driving under the influence.
The federal authorities were alerted, and a grand jury in the
District of Maryland charged Medina-Campo with a single
count of illegal entry after deportation, in contravention of 8
U.S.C. § 1326(a); see also § 1326(b)(2) (increasing maximum
two-year term of imprisonment for ordinary violators to
twenty years for aliens "whose removal was subsequent to a
conviction for commission of an aggravated felony").
Medina-Campo pleaded guilty, and, on April 16, 2012, he
was sentenced by the district court to fifty months in prison.
On appeal, Medina-Campo challenges the court’s calculation
of his prison term insofar as it was informed by the federal
Sentencing Guidelines. Discerning no error, we affirm.

                               I.

   The applicable guideline is section 2L1.2, titled "Unlaw-
fully Entering or Remaining in the United States," which des-
ignates a base offense level of 8. The guideline provides for
a sixteen-level enhancement, however, if, as a specific charac-
teristic of the offense, the defendant unlawfully reentered the
United States following "a conviction for a felony that is . . .
a drug trafficking offense for which the sentence imposed
exceeded 13 months." U.S. Sentencing Guidelines ("USSG")
§ 2L1.2(b)(1)(A) (2011). In 2001, an Oregon circuit court
                 UNITED STATES v. MEDINA-CAMPO                     3
entered a judgment of conviction against Medina-Campo on
his guilty plea to five counts of a nine-count indictment, the
most serious charge being unlawful delivery of a Schedule I
controlled substance, i.e., heroin. See Or. Rev. Stat.
§ 475.992(1)(a) (2001).1 Medina-Campo was sentenced to
prison for twenty-four months on the heroin offense, and to
lesser concurrent terms of imprisonment on the rest.

   Taking into account the Oregon drug conviction, the dis-
trict court, over an objection from the defense, enhanced the
offense level for the illegal-entry conviction to 24 from the
base of 8. The court then subtracted three levels in adjust-
ment, having found, in agreement with the government, that
Medina-Campo had accepted responsibility as to the federal
offense. See USSG § 3E1.1(b). The final adjusted offense
level of 21, viewed in conjunction with his inclusion within
criminal history category IV, resulted in an advisory Guide-
lines range for Medina-Campo of 57 to 71 months of impris-
onment. From the lower end of the calculated range, the court
varied downward to impose the fifty-month sentence appealed
from. See 18 U.S.C. § 3553(a).

   Medina-Campo pursues on appeal the same contention he
advanced below, that is, the Oregon felony of unlawful deliv-
ery of a controlled substance does not qualify under the
Guidelines as a "drug trafficking offense" meriting the
sixteen-level enhancement. Discounting the trafficking
enhancement, the applicable offense level is 10, reflecting a
less severe four-level enhancement for the Oregon felony, see
USSG § 2L1.2(b)(1)(D), downwardly adjusted by two levels
(instead of three) for acceptance of responsibility, see id.
§ 3E1.1(a). Using the calculation that Medina-Campo pro-
poses, his advisory Guidelines range would be 15 to 21
months, and it is possible that, after his present sentence is
  1
   Section 475.992 was renumbered to section 475.840 in 2005, then to
section 475.752 in 2011.
4               UNITED STATES v. MEDINA-CAMPO
vacated and the matter remanded, he would receive a com-
mensurately more lenient term of imprisonment.

                               II.

   We will not disturb a district court’s reasonable sentencing
decisions, consistent with the proper exercise of its discretion.
See United States v. Lawing, 703 F.3d 229, 241 (4th Cir.
2012) (citing Gall v. United States, 552 U.S. 38, 41 (2007)).
A sentence is unreasonable in the procedural sense if the court
flatly omits certain steps, or if it analyzes relevant consider-
ations in a manner contrary to fact or law. A court may there-
fore commit reversible sentencing error by, for instance,
"failing to calculate (or improperly calculating) the Guidelines
range, treating the Guidelines as mandatory, failing to con-
sider § 3553(a) factors, selecting a sentence based on clearly
erroneous facts, or failing to adequately explain the chosen
sentence." Gall, 552 U.S. at 51. With respect to a Guidelines
range attacked on appeal as miscalculated, we review the
court’s legal conclusions de novo and its factual findings for
clear error. See United States v. Llamas, 599 F.3d 381, 387
(4th Cir. 2010).

                              III.

                               A.

   We begin with the proposition that "[c]ourts employ a cate-
gorical approach in determining whether a prior conviction
will lead to a sentence enhancement under the Sentencing
Guidelines." United States v. Peterson, 629 F.3d 432, 435
(4th Cir. 2011) (citing, inter alia, Taylor v. United States, 495
U.S. 575, 588 (1990)). Medina-Campo posits that the Oregon
felony of unlawful delivery of a controlled substance is not
categorically a "drug trafficking offense" within the meaning
of section 2L1.2. This seemingly counterintuitive theorem
finds germination in the Oregon case law recognizing that one
can be convicted of delivery not only for the most mundane
                 UNITED STATES v. MEDINA-CAMPO                       5
physical transfer of possession, but also by merely soliciting
drugs from a supplier (albeit unsuccessfully) for subsequent
transfer.

  The latter situation was illustrated in State v. Sargent, in
which an Oregon appellate court held that

      if a person solicits another to engage in conduct con-
      stituting an element of the crime of delivery, e.g., to
      provide to the person a controlled substance for the
      purpose of distribution to third parties, the person
      has taken a substantial step toward committing the
      crime of attempted delivery . . . . Under [Oregon
      Revised Statutes § 475.922(1)(a)], the conduct con-
      stitutes delivery.

822 P.2d 726, 728 (Or. Ct. App. 1991). As related by the Sar-
gent court, the solicitation "constitutes delivery" insofar as
"an attempt to transfer a controlled substance is treated the
same as a completed transfer." Id.2 Furthermore, "[a]n attempt
becomes a crime when the defendant takes a substantial step
toward commission of the crime." Id. (citation and internal
quotation marks omitted). In essence then, in Oregon, the
solicitation of controlled substances in order to resell them —
regardless of the success of the endeavor — amounts to an
attempted attempt at delivery, which is the same as attempted
delivery, which is the same as actual delivery.

  Seizing upon the remoteness in time of the threshold act of
soliciting delivery from the climactic act of actual delivery via
physical transfer, Medina-Campo maintains that the Oregon
delivery statute, having been interpreted inclusively by the
courts of the state, "‘prohibits different types of behavior such
  2
    Delivery is defined by Oregon law as "the actual, constructive or
attempted transfer, other than by administering or dispensing, from one
person to another of a controlled substance, whether or not there is an
agency relationship." Or. Rev. Stat. § 475.005(8) (emphasis added).
6               UNITED STATES v. MEDINA-CAMPO
that it can be construed to enumerate separate crimes.’"
United States v. Gomez, 690 F.3d 194, 198 (4th Cir. 2012)
(quoting United States v. Rivers, 595 F.3d 558, 562-63 (4th
Cir. 2010)). And if soliciting delivery is, under Gomez and
Rivers, a separate crime from attempted or actual delivery,
Peterson’s categorical approach must give way to the modi-
fied categorical approach, which applies only to that relatively
small subset of cases "involving statutes encapsulating sepa-
rate proscriptions, at least one of which constitutes," for our
purposes, a drug trafficking offense. Gomez, 690 F.3d at 198;
see United States v. Maroquin-Bran, 587 F.3d 214, 218 (4th
Cir. 2009).

   Medina-Campo asserts that he prevails under the modified
categorical approach, which circumscribes our review "‘only
to the fact of conviction and the statutory definition of the
prior offense,’" Gomez, 690 F.3d at 198 (quoting Shepard v.
United States, 544 U.S. 13, 17 (2005) (citation omitted)), and
confines the proper proof thereof to "a limited universe of
documents relevant to the underlying conviction," id. (citing
Shepard, 544 U.S. at 26). According to Medina-Campo, the
Shepard documents produced by the government in his case
— the Oregon indictment, together with the petition and order
evidencing his guilty plea to the delivery charge — are insuf-
ficiently detailed to permit a court to determine whether he
was convicted for the initial act of soliciting delivery or for
undertaking a subsequent step in the process. Thus, says
Medina-Campo, the government is unable to prove it more
likely than not that the sixteen-level upward modification
should be figured into his sentencing calculus. See United
States v. Washington, 629 F.3d 403, 409-10 (4th Cir. 2011)
(concluding that, in cases employing modified categorical
approach, government bears burden of proof by preponder-
ance of evidence).
                  UNITED STATES v. MEDINA-CAMPO                          7
                                    B.

                                    1.

   Medina-Campo’s carefully crafted argument goes nowhere,
of course, if its premise is shown unsound, i.e., if soliciting
delivery of a controlled substance is not, for purposes of sec-
tion 2L1.2, a separate crime from attempting or effectuating
delivery, such that the modified categorical approach may be
employed. See United States v. Vann, 660 F.3d 771, 782 (4th
Cir. 2011) (en banc) (King, J., concurring) (instructing that
"[t]he categorical approach, when it applies[,] . . . is manda-
tory and dispositive," and, thus, "where ‘the statute only con-
tains one category of crime . . . a court may not vary from the
categorical approach’" (third alteration in original) (quoting
Rivers, 595 F.3d at 564)).

   In analyzing whether the Oregon delivery statute is divisi-
ble for federal sentencing purposes, we first construe the per-
tinent portions of the Guidelines, using standard canons of
statutory interpretation. See Peterson, 629 F.3d at 434
("Because resolution of the issue involves interpretation of the
Sentencing Guidelines, we begin with the text."). If a suitable
answer cannot be divined from the language of the Guide-
lines, we will look to the general criminal law of the several
states to ascertain how the nation’s courts have commonly
regarded the interplay between solicitation and other drug
offenses more readily understood to be within the trafficking
rubric. See id. at 436 (observing that, in employing the cate-
gorical approach, courts "must distill a ‘generic’ definition of
the predicate offense based on how the offense is defined ‘in
the criminal codes of most states’" (quoting Taylor, 495 U.S.
at 598)).3 In so doing, we recognize that Oregon’s merger of
the various offenses may be atypical, and, consequently, in no
way determinative of our inquiry.
  3
    In Peterson, following the Supreme Court’s lead in Taylor whereby it
arrived at a definition of generic burglary, we resorted to the Model Penal
Code to generically define the crime of manslaughter.
8                  UNITED STATES v. MEDINA-CAMPO
                                      2.

   Medina-Campo points out that, for purposes of the sixteen-
level enhancement authorized by section 2L1.2(b)(1), Appli-
cation Note 1 to the guideline defines a drug trafficking
offense as one "that prohibits the manufacture, import, export,
distribution, or dispensing of, or offer to sell a controlled sub-
stance . . . or the possession of a controlled substance . . . with
intent to manufacture, import, export, distribute, or dispense."
USSG § 2L1.2 cmt. n.1(B)(iv). In augmentation of the acts of
perpetration outlined in Application Note 1, the reach of sub-
section (b)(1) extends outward through Application Note 5 to
certain related acts, which "include the offenses of aiding and
abetting, [together with] conspiring . . . and attempting . . . to
commit such offenses." Id. § 2L1.2 cmt. n.5.4

   Though "solicitation" does appear elsewhere in the Guide-
lines with some frequency, and occasionally alongside "con-
spiracy" and "attempt," the term is not mentioned in
Application Note 5.5 Medina-Campo characterizes this omis-
sion as a deliberate act on the part of the Sentencing Commis-
sion, highlighting the efforts in the Model Penal Code (the
"MPC") to distinguish solicitation from more proximate
offenses, such as attempt. The MPC provides that a person is
    4
     We consider the commentary and policy statements set forth in the
Guidelines to be authoritative and entitled to controlling weight to the
extent that they are not inconsistent with an applicable statute or the
Guidelines themselves. See United States v. Brack, 651 F.3d 388, 392 n.2
(4th Cir. 2011).
   5
     For instance, USSG § 2X1.1 governs the default treatment of conspira-
cies, attempts, and solicitations where convictions therefor are not other-
wise addressed by a specific offense guideline. Another provision, relating
to sentencing factors triggered by a defendant’s conviction of an identified
statutory offense, generally authorizes the application of those factors and,
in particular, "the determination of the offense level where the defendant
was convicted of conspiracy, attempt, solicitation, aiding or abetting,
accessory after the fact, or misprision of felony in respect to that particular
statute." USSG § 1B1.3 cmt. n.6.
               UNITED STATES v. MEDINA-CAMPO                    9
guilty of soliciting the commission of a crime if, inter alia,
"with the purpose of promoting or facilitating its commission
he commands, encourages or requests another person to
engage in specific conduct that would constitute such crime
or an attempt to commit such crime." MPC § 5.02(1) (Pro-
posed Official Draft 1962). The provision differentiates
between "command[ing], encourag[ing,] or request[ing]"
someone to commit a particular offense, any one of which
delineates the crime of solicitation, from the underlying
offense itself or an attempt to commit it. The MPC commen-
tary cements the point:

    Whether the solicitation to commit a crime consti-
    tutes an attempt by the solicitor is a question that has
    been answered in several ways . . . . Although there
    has been considerable conflict, even among the deci-
    sions of the same jurisdiction, the trend has seemed
    to be . . . against classifying solicitations as attempts
    and toward treating them as distinct offenses.

MPC and Commentaries, pt. I, § 5.02, cmt. (2) (1985).

   Notwithstanding that Application Note 5 to Guidelines sec-
tion 2L1.2 overtly includes within the trafficking enhance-
ment only the additional offenses of aiding and abetting,
conspiracy, and attempt, it is not the case that every other
offense related to trafficking is necessarily excluded. See
USSG § 1B1.1 cmt. n.2 (explaining that, with respect to its
appearance throughout the Guidelines, "[t]he term ‘includes’
is not exhaustive"). Medina-Campo acknowledges this gen-
eral rule of construction, but he urges that we apply a varia-
tion of the canon of ejusdem generis to demonstrate that, in
drafting Application Note 5, the Commission purposefully
intended to exclude solicitation.

   Ejusdem generis, as a tool of statutory construction,
instructs that "where general words follow an enumeration of
persons or things, by words of a particular and specific mean-
10              UNITED STATES v. MEDINA-CAMPO
ing, such general words are . . . to be held as applying only
to persons or things of the same general kind or class as those
specifically mentioned." Black’s Law Dictionary 517 (6th ed.
1990). For example, in the contractual context, "if a lease for-
bade the tenant to keep kerosene, camphene, burning fluid, or
any other illuminating material, the general language at the
end would not include a light bulb, though it is indisputably
an ‘illuminating material.’" Bryan A. Garner, A Dictionary of
Modern Legal Usage 308 (2d ed. 1995).

   Application Note 5 recites, in its entirety, that "[p]rior con-
victions of offenses counted under subsection (b)(1) include
the offenses of aiding and abetting, conspiring, and attempt-
ing, to commit such offenses." USSG § 2L1.2 cmt. n.5. There
is no trailing general language analogous to that in our exam-
ple ("any other illuminating material") describing the group of
three enumerated offenses, but, Medina-Campo insists, if
solicitation were added as a fourth, it would be manifest that
one of these things (solicitation) is not like the others.

   The problem with Medina-Campo’s argument is that none
of these things is very much like the others, and that, we dare-
say, is precisely why there is no general language in the appli-
cation note categorizing them. Two persons may conspire to
traffic in drugs, but it is sufficient that either of them commit
the overt act necessary to render his confederate criminally
culpable for the unlawful agreement. That overt act, perhaps,
falls short of the substantial step constituting a full-blown
attempt to traffic. Or, when supplemented with other acts, a
completed trafficking offense may result, possibly inculpating
the perpetrator’s bodyguard for aiding and abetting.

   All of these myriad theories of criminal liability, though
conceptually quite distinct, are nonetheless integral to the traf-
ficking process, as is solicitation — an act that often assists
in identifying the market for the illegally trafficked sub-
stances, and which may well prove the catalyst for a subse-
quent conspiracy, attempt, or aiding and abetting. These drug
               UNITED STATES v. MEDINA-CAMPO                11
offenses are therefore not "separate crimes" for federal sen-
tencing purposes, but are instead simply different ways to
commit the broad, unitary offense of drug trafficking
described in the Guidelines. Given the absence of separate
crimes delineated within section 475.992(1)(a) of the Oregon
Revised Statutes, the modified categorical approach is inappo-
site.

                              C.

   Using the categorical approach, then, we are constrained to
conclude that the Oregon felony of unlawful delivery of a
controlled substance, even if the defendant engaged only in
solicitation, is a drug trafficking offense for the purpose of
applying the sixteen-level enhancement described in section
2L1.2(b)(1)(A). Because the result in this case is dictated by
the language of the Guidelines, we do not delve into defining
the generic offense of delivery by resort to the MPC, an anal-
ysis of the predominate mode among the various states, or
otherwise. Such extrinsic methodology is unnecessary here to
properly interpret the relevant sentencing provision.

                              1.

   Three of our sister circuits, confronting closely analogous
circumstances, have arrived at the identical result. In United
States v. Shumate, 329 F.3d 1026 (9th Cir. 2003), a federal
marijuana prosecution, the defendant had been convicted of
delivery of marijuana under the same Oregon statute being
scrutinized here. The Ninth Circuit was asked to consider the
possibility that the conviction was the result of solicitation,
and, in that event, whether it would qualify as a "controlled
substance offense." See USSG § 4B1.1(a) (explaining the pre-
requisites for career offender status, one of which is "the
defendant has at least two prior felony convictions of either
a crime of violence or a controlled substance offense"). The
court of appeals resolved the question in the affirmative, not-
withstanding that the Guidelines defined "controlled sub-
12                 UNITED STATES v. MEDINA-CAMPO
stance offense" to specifically "include" only "the offenses of
aiding and abetting, conspiring, and attempting to commit
such offenses." See id. § 4B1.2 cmt. n.1. In so doing, the
Ninth Circuit expressed its view that, "beyond the actual ful-
fillment of the elements of the crime," the application notes
to section 4B1.1(a) provide that conviction of the additional
specified offenses are likewise controlled substance offenses,
"and that the failure to mention solicitation has no ‘legal sig-
nificance.’" Shumate, 329 F.3d at 1031 (quoting United States
v. Cox, 74 F.3d 189, 190 (9th Cir. 1996) (addressing same
issue with respect to "crime of violence" prerequisite of sec-
tion 4B1.1(a))).

   Paralleling the construct of section 4B1.1(a), the "crime of
violence" proviso also appears alongside that of "drug traf-
ficking offense" in section 2L1.2(b)(1)(A), and both are sub-
ject to Application Note 5. In United States v. Cornelio-Pena,
435 F.3d 1279 (10th Cir. 2006), an unlawful entry proceeding
under 8 U.S.C. § 1326(a), the defendant’s prior Arizona con-
viction for solicitation to commit burglary was deemed a
"crime of violence" for purposes of the sixteen-level enhance-
ment. Upon reviewing the mens rea and actus reus compo-
nents of conspiracy, attempt, and aiding and abetting, see id.
at 1286-88, the Tenth Circuit concluded that those offenses
"are merely illustrative, and solicitation is sufficiently similar
to the listed offenses to be encompassed" within Application
Note 5, id. at 1288.6
   6
     For example, the Cornelio-Pena court observed that "both conspiracy
and solicitation require only intent that the underlying offense be commit-
ted and a minimal act such as agreeing or soliciting." 435 F.3d at 1286.
With respect to attempt vis à vis solicitation, the court opined that "in both
instances, the defendant intends that the underlying crime be accom-
plished," and that "although the actus reus requirement for an attempt
must go beyond mere preparation, it need not be a greater act than that
required for solicitation." Id. at 1286-87. The court paused to recognize
the "important distinctions" between solicitation and aiding and abetting,
most notably that the latter "requires the actual commission of the underly-
ing offense," which carries with it the side effect of transforming any
solicitor into an accomplice. Id. at 1287. Nevertheless, the court brushed
aside the perceived disconnection, reasoning that "[b]ecause solicitation is
at least as similar to conspiracy as aiding and abetting is to conspiracy,
solicitation should be included in the list." Id.
                   UNITED STATES v. MEDINA-CAMPO                         13
   Persuaded by Shumate and Cornelio-Pena, the Fifth Cir-
cuit, in another unlawful entry prosecution, concluded that the
defendant’s earlier solicitation conviction in North Carolina
— to-wit, solicitation to commit assault with a deadly weapon
inflicting serious injury — is a crime of violence for purposes
of the section 2L1.2(b)(1)(A) enhancement. See United States
v. Mendez-Casarez, 624 F.3d 233 (5th Cir. 2010). The court
of appeals adopted an approach similar to that of the Tenth
Circuit in Cornelio-Pena, particularly comparing solicitation
to conspiracy, after which it determined that "the acts of solic-
iting and agreeing are similar, and we do not find the distinc-
tions drawn between the actus reus requirements of
solicitation and conspiracy to be dispositive in making one
offense more clearly serious than the other." Mendez-Casarez,
624 F.3d at 240. The court declined to engage in further anal-
ysis concerning the attempt and aiding and abetting offenses,
declaring that "solicitation need only be similar to one of the
listed offenses in [Application Note 5]." Id.7
  7
    Just recently, in United States v. Rodriguez, the Fifth Circuit adopted
a dictionary-derived "plain-meaning approach when determining the
‘generic, contemporary meaning’ of non-common-law offense categories
enumerated in federal sentencing enhancements." No. 11-20881, 2013 WL
1092568 at *6 (5th Cir. Mar. 15, 2013) (en banc) (quoting Taylor, 495
U.S. at 598). The issue in Rodriguez was whether a prior Texas conviction
for sexual assault of a child subjected the defendant, convicted in federal
court of illegal entry, to the sixteen-level crime-of-violence enhancement
provided in section 2L1.2(b)(1)(A)(ii). The en banc court affirmed appli-
cation of the enhancement in the matter before it, but it disapproved of the
methodology that had been relied on in other sentencing cases to derive
the generic predicate offense. That methodology, dictating "that lower
courts always look to the majority of state codes — as well as to other
sources, including the Model Penal Code, federal law, and criminal law
treatises," id. at *7, was used in Mendez-Casarez to determine the generic
crimes of solicitation and conspiracy for purposes of comparison. Rodri-
guez thus arguably undermines the precedential weight accorded Mendez-
Casarez. Nonetheless, having thoroughly examined the panel’s analysis,
we perceive no indication that the result in Mendez-Casarez would have
been different had the Rodriguez approach been substituted.
14                UNITED STATES v. MEDINA-CAMPO
                                   2.

   Standing alone to the contrary is the decision in United
States v. Dolt, 27 F.3d 235 (6th Cir. 1994), in which the
defendant, convicted of federal cocaine trafficking charges,
was sentenced as a career offender under USSG § 4B1.1. The
sentence was predicated in part on a prior Florida conviction
for solicitation to traffic in cocaine, construed by the district
court as a controlled substance offense. The Sixth Circuit ana-
lyzed the characteristics of the offenses identified in the appli-
cation note, concluding that the offense of solicitation was not
sufficiently analogous to be included within. The court thus
vacated the defendant’s sentence and remanded for resentenc-
ing.

   Whether parallels can be drawn between elements or char-
acteristics of the generic offense of solicitation and one or
more of the offenses particularly identified in Application
Note 5 of section 2L1.2 (or the indistinguishable provision in
the application notes to section 4B1.2, relating to career
offender status) is beside the point. The salient feature com-
mon to solicitation of a crime, conspiring or attempting to
commit the crime, and aiding and abetting the crime’s com-
mission, is the underlying crime itself. Prefatory and partici-
patory acts apart from the substantive crime, though
doubtlessly subject to prosecution as independent offenses,
may yet be so closely related as to be considered the same
offense within the federal sentencing realm. That is the reality
engendered by Application Note 5 and its analogous provi-
sions, and there is no reason to believe that solicitation merits
exclusion therefrom. See Cornelio-Pena, 435 F.3d at 1287-88
("Solicitation seeks to induce the commission of a crime, and
thus is the original, direct cause of the crime if it is subse-
quently committed.").8
  8
    Finally, we reject outright Medina-Campo’s contention that the sup-
posed ambiguity of Application Note 5 inures to his benefit under the rule
of lenity. See Reno v. Koray, 515 U.S. 50, 64-65 (1995) (instructing that
                   UNITED STATES v. MEDINA-CAMPO                          15
                                    IV.

   Reviewing the question de novo, we conclude that the dis-
trict court committed no legal error by its interpretation of
USSG § 2L1.2. Instead, the court properly calculated the
advisory Guidelines range by enhancing Medina-Campo’s
offense level, pursuant to section 2L1.2(b)(1)(A), in that he
had been convicted of a drug trafficking felony in Oregon.
The sentence imposed was therefore patently reasonable, and
we affirm it.

                                                             AFFIRMED




"[a] statute is not ambiguous for purposes of lenity merely because there
is a division of judicial authority over its proper construction. The rule of
lenity applies only if, after seizing everything from which aid can be
derived, we can make no more than a guess as to [the drafters’ intent]").
Through our examination of the text of the Guidelines, relevant canons of
statutory construction, and the pertinent authorities, we are satisfied that
our interpretation of section 2L1.2 surpasses the minimum "guess" thresh-
old.